DISMISS; and Opinion Filed July 29, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01233-CV

      IN THE MATTER OF A NAME CHANGE OF GALYAH EMURAH ISRAEL

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-10355

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Fillmore
       Appellant’s brief in this case is overdue. By order dated December 15, 2014, we ordered

this appeal submitted without a reporter’s record and appellant’s brief to be filed within thirty

days because appellant failed to respond to our November 20, 2014 letter directing her to provide

the Court with written verification she had requested the record and had paid for or made

arrangements to pay for the record, or had been found entitled to proceed without payment of costs.

By postcard dated January 3, 2015, we notified appellant the time for filing her brief had expired.

We directed appellant to file her brief and an extension motion within ten days. We cautioned

appellant that failure to file a brief and an extension motion would result in the dismissal of this

appeal without further notice. To date, appellant has not filed a brief, filed an extension motion,

or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE


141233F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF A NAME CHANGE                        On Appeal from the 330th Judicial District
OF GALYAH EMURAH ISRAEL                               Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-14-10355.
No. 05-14-01233-CV                                    Opinion delivered by Justice Fillmore.
                                                      Justices Myers and Evans participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.



Judgment entered this 29th day of July, 2015.




                                                –3–